            Case 1:21-cv-01183-SAB Document 6 Filed 08/05/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    THOMAS JOSEPH MELGER,                                No. 2:21-cv-1365 AC P
12                         Plaintiff,
13             v.
14    UNITED STATES DEPARTMENT OF                          ORDER
      THE TREASURY, et al.,
15
                           Defendants.
16

17

18            Plaintiff, a state prisoner proceeding pro se, has filed a civil rights action pursuant to 42

19   U.S.C. § 1983, together with a request to proceed in forma pauperis. In his complaint, plaintiff

20   alleges violations of his civil rights by defendants. The alleged violations took place in Kern

21   County, which is part of the Fresno Division of the United States District Court for the Eastern

22   District of California. See Local Rule 120(d).

23            Pursuant to Local Rule 120(f), a civil action which has not been commenced in the proper

24   division of a court may, on the court’s own motion, be transferred to the proper division of the

25   court. Therefore, this action will be transferred to the Fresno Division of the court. In light of

26   1996 amendments to 28 U.S.C. § 1915, this court will not rule on plaintiff’s request to proceed in

27   forma pauperis.

28   ////
                                                          1
         Case 1:21-cv-01183-SAB Document 6 Filed 08/05/21 Page 2 of 2


 1           Good cause appearing, IT IS HEREBY ORDERED that:
 2           1. This court has not ruled on plaintiff’s request to proceed in forma pauperis;
 3           2. This action is transferred to the United States District Court for the Eastern District of
 4   California sitting in Fresno, and
 5           3. All future filings shall reference the new Fresno case number assigned and shall be
 6   filed at:
                            United States District Court
 7                          Eastern District of California
                            2500 Tulare Street
 8                          Fresno, CA 93721
 9   DATED: August 5, 2021
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
